 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 1 of 9 PageID: 83



NOT FOR PUBLICATION

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


                                  :
CHARLES ANTHONY DAVIS             :
                                  :    Civ. Action No. 19-10040(RMB)
                Petitioner        :
                                  :
          v.                      :                OPINION
                                  :
DAVID E. ORTIZ, WARDEN            :
                                  :
                Respondent        :
                                  :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Charles

Anthony Davis’ Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241, alleging his burglary conviction in Georgia cannot serve

as a violent crime in support of a sentence enhancement under the

Armed Career Criminal Act (“ACCA”) because he was only seventeen-

years-old when convicted of burglary. (Pet., ECF No. 1; Petr’s

Mem., ECF No. 1-2 at 6-8.) Respondent filed an answer, opposing

habeas relief. (“Answer,” ECF No. 13.) Petitioner filed a motion

for default judgment (Mot. for Default J., ECF No. 14), and a reply

to Respondent’s answer. (“Reply,” ECF No. 15.) For the reasons

discussed below, the Court denies Petitioner’s motion for default

judgment and dismisses the petition for lack of jurisdiction.
    Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 2 of 9 PageID: 84



I.     MOTION FOR DEFAULT JUDGMENT

       On October 7, 2019, Petitioner moved for default judgment

because Respondent had not filed an answer to the petition. (Mot.

for    Default,     ECF   No.     13.)       In   his    reply    brief,    Petitioner

acknowledged that Respondent filed an answer in compliance with

the Court’s Order dated September 29, 2019. (Reply Brief, ECF No.

15 at 1.) Therefore, Petitioner seeks relief on the merits of his

petition,     and   the   Court       will    dismiss     the    motion    for   default

judgment as moot.

II.    BACKGROUND

       A.    Petitioner’s Conviction

       On February 3, 2010, a grand jury in the Southern District of

Georgia charged Petitioner with three counts, as follows: (1) felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and 924(e); (2) possession with intent to distribute

marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D);

and    (3)   possession    of     a    firearm      in    furtherance      of    a   drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1). See

United States v. Davis, 10cr41, (S.D. Ga. Feb. 3, 2010, ECF No. 1)

(hereinafter “Davis, 10cr41.”) 1 On November 10, 2010, Petitioner

pled guilty to Count One, felon in possession of a firearm, in




1   Available at www.pacer.gov.
                                              2
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 3 of 9 PageID: 85



violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Davis, 10cr41, ECF

Nos. 41-43.

       In the Plea Agreement, Petitioner admitted the factual basis

for his guilty plea, including his previous convictions of numerous

felonies. Id., ECF No. 43 at 5-6. Petitioner also agreed to waive

the right to file a direct appeal and the right to collaterally

attack his conviction and sentence, unless his sentence exceeded

the    statutory   maximum   or   departed   upward   from   the   advisory

Guidelines range, or the Government appealed the sentence. Id. at

4-5.

       After entry of the plea, the United States Probation Office

prepared a Presentence Investigation Report (“PSR”). Id., ECF No.

64 at 5-6. The PSR suggested that Petitioner qualified for an

enhanced penalty under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e) based on his prior convictions, including: (1) a

1986 conviction for burglary of a residence; (2) a 1991 conviction

for possession and intent to distribute cocaine; and (3) a 1992

conviction for the sale of cocaine. Id. at 5. Thus, according to

the PSR, Petitioner was an armed career criminal within the meaning

of U.S.S.G. § 4B1.4, with a mandatory minimum term of imprisonment

of 180 months. Id. at 6. With a total offense level of thirty-one,

and a criminal history category of VI, Petitioner’s Guidelines

range was set above the statute minimum, between 188 and 235 months

imprisonment. Id. On February 17, 2011, Petitioner was sentenced

                                     3
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 4 of 9 PageID: 86



to the mandatory minimum 180-month term of imprisonment with five

years of supervised release, by United States District Judge J.

Randal Hall. Davis, 10cr41, ECF No. 50.

      B.       Petitioner’s Prior Motions under 28 U.S.C. § 2255

      After sentencing, Petitioner filed three motions under 28

U.S.C.     §   2255.   Davis,   10cr41,   ECF   Nos.   52,   71,   89.   First,

Petitioner raised unsuccessful claims that (1) his collateral

waiver in the Plea Agreement was not knowing and voluntary; (2)

his counsel was ineffective for failing to request a competence

evaluation; (3) counsel was ineffective for failing to investigate

prior convictions used to enhance his sentence; and (4) his guilty

plea was not knowing and voluntary. Id., ECF Nos. 64, 69.

      For his second motion under § 2255, Petitioner argued his

prior Georgia burglary conviction no longer qualified as an ACCA

predicate offense in light of Johnson v. United States, 135 S. Ct.

2551 (2015), Mathis v. United States, 136 S. Ct. 2243 (2016), and

Descamps v. United States, 133 S. Ct. 2276, 2281 (2013). Davis,

10cr41, ECF No. 79. The sentencing court denied Petitioner’s second

motion under § 2255, finding that Petitioner’s Georgia burglary

conviction qualified as a violent felony under the enumerated

offenses clause of the ACCA. Davis, 10cr41, ECF Nos. 85 at 9-13,

87.

      Petitioner filed a third motion under § 2255, arguing that

his prior conviction for burglary does not qualify as a predicate

                                      4
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 5 of 9 PageID: 87



offense under the ACCA because Petitioner was seventeen years old

at the time of the offense. Davis, 10cr41, ECF No. 89. The

sentencing court found that the motion was an unauthorized second

or successive petition, and that the case Petitioner relied on was

more than twenty years old; therefore, he could have brought the

claim earlier. Davis, 10cr41, ECF No. 95 at 7-8, 98. Further,

Petitioner alternatively asked for relief under § 2241, and the

sentencing court ruled that the savings clause of § 2255(e) did

not   permit   Petitioner   to   bring   his    claim    under   §    2241.   Id.

Petitioner makes the same argument in his present petition that he

made to the sentencing court in his third motion under § 2255.

(Petr’s Mem., ECF No. 1-2.)

III. DISCUSSION

      A.   The Petition

      Petitioner   seeks    resentencing       without   a   career    criminal

enhancement under the ACCA, because he was only seventeen-years-

old when convicted of burglary in Georgia. Thus, he contends the

burglary conviction cannot be used to enhance his sentence under

the ACCA. (Petr’s Mem., ECF No. 1-2, citing United States v.

Pinion, 4 F.3d 941 (1993)). Petitioner asserts that he may bring

his claim under § 2241, based on the savings clause of 28 U.S.C.

§ 2255(e) because § 2255 is inadequate or ineffective in providing

a remedy. (Id. at 6.)



                                     5
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 6 of 9 PageID: 88



       B.   The Answer

       Respondent contends that this Court lacks subject matter

jurisdiction to consider Petitioner’s challenge to his sentence

under § 2241. (Answer, ECF No. 13 at 8-11.) Respondent recognizes

that there are rare instances where a petitioner can challenge his

conviction and sentence in the district of confinement under §

2241, where 28 U.S.C. § 2255 provides an inadequate remedy in the

sentencing   court.   (Id.     at   9-10.)    This    is   not   such   a   case,

Respondent maintains, because Petitioner relies on United States

v. Pinion, 4 F.3d 941 (1993), which does not announce a new rule

of law retroactively applicable on collateral review. (Id. at 10-

11.)

       C.   Petitioner’s Reply

       Petitioner   contends    that   he    sought   to   bring   the      claims

asserted in the instant § 2241 petition in the sentencing court

under § 2255 to no avail. (Reply Brief, ECF No. 15 at 1.) Petitioner

maintains that he has established his actual innocence of his

conviction under 18 U.S.C. § 924(e). (Id. at 3.) In favor of

jurisdiction, he contends:

            Respondent acknowledges that Petitioner's
            claim is one of first impression. All cases
            cited and decided in this current circuit have
            dealt   with    guideline    enhancement,   not
            statutory    enhancement.   See:   Government's
            Answer    at    page    10,    2nd   paragraph;
            "Furthermore, and relevant to the petition now
            before the Court, the Third Circuit has never
            held in a precedential opinion that the saving

                                       6
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 7 of 9 PageID: 89



           clause permits any challenges to an inmate's
           statutorily-enhanced sentence," and this, is
           what makes Petitioner innocent, it has never
           been decided by this Circuit. This is also why
           this Court has subject matter jurisdiction as
           this Circuit has never considered this
           situation. The extension of Dorsainvil to
           include this type of scenario is warranted.

(Id. at 4.)

     D.    Analysis

           1.     Applicable Law

     In   1948,   Congress   enacted    28   U.S.C.   §   2255   to   replace

traditional habeas corpus under 28 U.S.C. § 2241 with a process

that allowed a prisoner to file a motion in the sentencing court

on the grounds that his sentence was imposed in violation of the

Constitution or laws of the United States. Bruce, 868 F.3d at 178

(3d Cir. 2017). A federal prisoner’s collateral review of his

conviction must be brought in the sentencing court under § 2255

unless he can show that the remedy is inadequate or ineffective to

test the legality of his conviction. Id.

     When Congress added limitations to § 2255 in 1996, including

requiring permission from the appropriate Circuit Court of Appeals

to file a second or successive motion under § 2255, the savings

clause of § 2255(e) was untouched. Id. at 179. Thus, the Third

Circuit held that in the unusual situation where an intervening

change in statutory interpretation [by          the Supreme Court] runs

the risk that an individual was convicted of conduct that is not


                                    7
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 8 of 9 PageID: 90



a crime, and that change in the law applies retroactively in cases

on collateral review, he may seek another round of post-conviction

review under § 2241. Bruce, 868 F.3d at 179 (quoting In re

Dorsainvil, 119 F.3d at 251).

       The Third Circuit permits access to § 2241 to challenge the

validity of a conviction or sentence under two conditions. First,

“when   there      is   a   change       in    statutory        caselaw    that   applies

retroactively in cases on collateral review.” Id. at 180 (quoting

U.S.    v.   Tyler,     732      F.3d    241,      246    (3d   Cir.     2013)    (quoting

Dorsainvil, 119 F.3d at 252)). Second, “the prisoner must be

‘otherwise barred from challenging the legality of the conviction

under § 2255.’” Id. In other words, “the prisoner has ‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Id. (quoting

Dorsainvil, 119 F.3d at 251.))

             2.     Petitioner Does Not Meet the Dorsainvil Exception

       Petitioner       does     not     meet      the    conditions       necessary    to

challenge his conviction or sentence in a § 2241 petition under

the Dorsainvil exception because he had an earlier opportunity to

challenge his sentencing enhancement under Pinion. In 1993, the

Eleventh     Circuit        Court       of    Appeals      interpreted      U.S.S.G.    §

4A1.2(d)(1) “which deals with the treatment of offenses committed

prior   to   the    age     of   eighteen         for    purposes   of    determining   a

defendant's       criminal       history.”         Pinion,      4   F.3d    at    943-44.

                                              8
 Case 1:19-cv-10040-RMB Document 16 Filed 05/06/20 Page 9 of 9 PageID: 91



Petitioner was sentenced in 2011. As Pinion was decided in 1993,

it is not a new rule of law as contemplated by the Dorsainvil

exception. Petitioner could have brought claims under Pinion in

his first two motions under § 2255, and he indeed brought the claim

in his third motion under § 2255, although he was procedurally

barred.   Relief   is   not   available   under   §   2241   to   avoid   the

gatekeeping requirements of Section 2255. Cradle v. U.S. ex rel.

Miner, 290 F.3d 536, 539 (3d Cir. 2002).

IV.   CONCLUSION

      For the reasons discussed above, the Court dismisses the

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 for lack

of jurisdiction.



An appropriate Order follows.


Dated: May 6, 2020
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    9
